
	
		I
		112th CONGRESS
		1st Session
		H. R. 2680
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a commission to conduct a comprehensive
		  review of Federal agencies and programs and to recommend the elimination or
		  realignment of duplicative, wasteful, or outdated functions, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Realignment and Closure
			 Commission Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Establishment of Commission.
					Sec. 4. Duties of the Commission.
					Sec. 5. Powers of the Commission.
					Sec. 6. Commission personnel matters.
					Sec. 7. Termination of the Commission.
					Sec. 8. Closure and realignment of agencies and
				programs.
					Sec. 9. Congressional consideration of commission
				recommendations.
					Sec. 10. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)AgencyThe term agency has the
			 meaning given the term Executive agency under section 105 of title
			 5, United States Code.
			(2)Calendar
			 dayThe term calendar day means a calendar day other
			 than one on which either House is not in session because of an adjournment of
			 more than three days to a date certain.
			3.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established the Federal Realignment and Closure Commission (hereafter in
			 this Act referred to as the Commission).
			(b)Membership
				(1)Number and
			 appointment
					(A)In
			 generalThe Commission shall be composed of 6 members appointed
			 by the President as follows:
						(i)One
			 in consultation with the Speaker of the House of Representatives.
						(ii)One
			 in consultation with the minority leader of the House of
			 Representatives.
						(iii)One in
			 consultation with the majority leader of the Senate.
						(iv)One
			 in consultation with the minority leader of the Senate.
						(v)Two
			 other members, who may not be of the same political party.
						(B)Ex officio
			 membersThe President may appoint up to 4 Members of Congress (up
			 to 2 from each House) as nonvoting ex officio members of the Commission.
					(C)Chairman and
			 vice chairmanAt the time the
			 President appoints individuals to the Commission under this paragraph, the
			 President shall designate 1 such individual who shall serve as chairman and 1
			 such individual who shall serve as vice chairman. The chairman and vice
			 chairman may not be of the same political party.
					(c)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
			(e)MeetingsThe
			 Commission shall meet at the call of the chairman.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
			4.Duties of the
			 Commission
			(a)Systematic
			 Assessment of Programs by the Commission
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commission shall establish a systematic method for assessing the
			 effectiveness and accountability of agency programs in accordance with
			 paragraph (2) and divide the programs into three approximately equal budgetary
			 groupings based on the size of the budget and number of personnel of the agency
			 program.
				(2)Method
			 objectivesThe method established under paragraph (1)
			 shall—
					(A)recognize
			 different types of Federal programs;
					(B)assess programs
			 based on the achievement of performance goals (as defined under section
			 1115(g)(4) of title 31, United States Code);
					(C)assess programs
			 based in part on the adequacy of the program’s performance measures, financial
			 management, and other factors;
					(D)assess programs
			 based in part on whether the program has fulfilled the legislative intent
			 surrounding the creation of the program, taking into account any change in
			 legislative intent during the program’s existence; and
					(E)assess programs
			 based in part on collaborative analysis, with the program or agency, of program
			 policy and goals which may not fit into easily measurable performance
			 goals.
					(3)Comptroller
			 general recommendationsThe Comptroller General of the United
			 States shall—
					(A)assist the
			 Commission, to the extent requested, in the Commission’s evaluation of agencies
			 and programs under subsection (b)(1); and
					(B)by no later than
			 March 30 of each year in which an evaluation is carried out under subsection
			 (b)(1), submit to the Commission a report containing the Comptroller General’s
			 recommendations for the agencies and programs that should be realigned or
			 eliminated within the grouping evaluated that year.
					(b)Evaluation,
			 Plan, and Recommendations
				(1)EvaluationSubject
			 to subsection (e), during each of 2012, 2013, and 2014, the Commission shall
			 evaluate all agencies, and programs within those agencies, in a grouping
			 identified in the assessment under subsection (a), with one grouping evaluated
			 each year over those three years, using the criteria under paragraph (3). In
			 carrying out the evaluation, the Commission shall consider the report of the
			 Comptroller General submitted under subsection (a)(3).
				(2)Plan and
			 recommendationsNot later than June 30 of a year in which an
			 evaluation is carried out under paragraph (1), the Commission shall, with
			 respect to the evaluation carried out during that year, submit to the President
			 and Congress a plan with recommendations of the agencies and programs that
			 should be realigned or eliminated within the grouping evaluated that
			 year.
				(3)Criteria
					(A)DuplicativeIf
			 2 or more agencies or programs are performing the same essential function and
			 the function can be consolidated or streamlined into a single agency or
			 program, the Commission shall recommend that the agencies or programs be
			 realigned.
					(B)Wasteful or
			 inefficientThe Commission may recommend the realignment or
			 elimination of any agency or program that has wasted Federal funds by—
						(i)egregious
			 spending;
						(ii)mismanagement of
			 resources and personnel; or
						(iii)use of such
			 funds for personal benefit or the benefit of a special interest group.
						(C)Outdated,
			 irrelevant, or failedThe Commission shall recommend the
			 elimination of any agency or program that—
						(i)has
			 completed its intended purpose;
						(ii)has
			 become irrelevant; or
						(iii)has failed to
			 meet its objectives.
						(4)Relocation of
			 federal employeesThe plan under paragraph (2) shall provide that
			 if the position of an employee of an agency is eliminated as a result of the
			 implementation of the plan, the affected agency shall make reasonable efforts
			 to relocate such employee to another position within the agency or within
			 another Federal agency.
				(5)Use of
			 savingsThe plan under paragraph (2) shall provide that all funds
			 saved by the implementation of the plan shall be used for deficit
			 reduction.
				(6)Information to
			 Members of CongressAfter June 30 of each year in which the
			 Commission submits a plan and recommendations to the President and Congress
			 under this subsection, the Commission shall promptly provide, upon request, to
			 any Member of Congress information used by the Commission in making its
			 recommendations.
				(c)Consideration of
			 suggestions from public through web siteIn carrying out its
			 duties under this Act, the Commission shall—
				(1)establish a Web
			 site for the purpose of allowing any member of the public to submit suggestions
			 to the Commission for its consideration; and
				(2)consider each such
			 suggestion submitted through the Web site.
				(d)Review by the
			 President
				(1)The President
			 shall, by no later than August 15 of a year in which the Commission carries out
			 an evaluation under subsection (b)(1), transmit to the Commission and to
			 Congress a report containing the President's approval or disapproval of the
			 Commission's plan and recommendations.
				(2)If the President
			 approves all the plan and recommendations of the Commission, the President
			 shall transmit a copy of such plan and recommendations to Congress, together
			 with a certification of such approval.
				(3)If the President
			 disapproves the plan and recommendations of the Commission, in whole or in
			 part, the President shall transmit to the Commission and Congress the reasons
			 for that disapproval. The Commission shall then transmit to the President, by
			 no later than September 15 of the year in which the evaluation was carried out,
			 a revised list of recommendations for the closure or realignment of agencies
			 and programs.
				(4)If the President
			 approves all of the revised plan and recommendations of the Commission
			 transmitted to the President under paragraph (3), the President shall transmit
			 a copy of such revised plan and recommendations to Congress, together with a
			 certification of such approval.
				(5)If the President
			 does not transmit to Congress an approval and certification described in
			 paragraph (2) or (4) by October 15 of any year in which the Commission has
			 transmitted its plan and recommendations to the President under this section,
			 the process by which agencies and programs may be selected for realignment or
			 elimination under this Act with respect to that year shall be
			 terminated.
				(e)Carryforward of
			 grouping and evaluationIf the process by which agencies and
			 programs may be selected for realignment or elimination under this Act with
			 respect to a year is terminated under subsection (d)(5)—
				(1)if the termination
			 occurs in 2012 or 2013, the grouping of agencies and programs evaluated that
			 year shall be included in the grouping evaluated under subsection (b)(1) in the
			 following year; and
				(2)if the termination
			 occurs in 2014, the grouping of agencies and programs evaluated that year shall
			 be subject again during the next year to the process by which agencies and
			 programs may be selected for realignment or elimination under this Act as
			 provided in this section.
				5.Powers of the
			 Commission
			(a)Hearings
				(1)In
			 generalThe Commission or, at its direction, any subcommittee or
			 member of the Commission, may, for the purpose of carrying out this Act—
					(A)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as any member of the Commission
			 considers advisable;
					(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses as any
			 member of the Commission considers advisable; and
					(C)require, by
			 subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials relating
			 to any matter under investigation by the Commission.
					(2)Members of
			 CongressAny member of Congress may testify before the Commission
			 or attend any proceedings or deliberations of the Commission.
				(3)Testimony under
			 oathAll testimony before the Commission shall be under
			 oath.
				(b)Issuance and
			 Enforcement of Subpoenas
				(1)IssuanceSubpoenas
			 issued under subsection (a) shall bear the signature of the chairman of the
			 Commission and shall be served by any person or class of persons designated by
			 the chairman for that purpose.
				(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
				(c)Information From
			 Federal AgenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the chairman of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(d)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			6.Commission
			 personnel matters
			(a)Compensation of
			 Members
				(1)Non-federal
			 membersExcept as provided under subsection (b), each member of
			 the Commission who is not an officer or employee of the Federal Government
			 shall not be compensated.
				(2)Federal officers
			 or employeesAll members of the Commission who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
				(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe chairman of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationUpon
			 the approval of the chairman, the executive director may fix the compensation
			 of the executive director and other personnel without regard to chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 maximum rate payable for a position at GS–15 of the General Schedule under
			 section 5332 of such title.
				(3)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Security
			 clearanceAs a condition of
			 appointment to or employment with the Commission, the members and staff of the
			 Commission shall hold appropriate security clearances for access to any
			 classified briefing, records, and materials that may be reviewed by the
			 Commission or its staff and shall follow the guidance and practices on security
			 under applicable Executive orders and agency directives.
			(f)Library of
			 CongressUpon the request of
			 the Commission, the Librarian of Congress shall provide to the Commission, on a
			 reimbursable basis, administrative support services, research services, and
			 research staff necessary for the Commission to carry out its responsibilities
			 under this Act.
			(g)Procurement of
			 Temporary and Intermittent ServicesThe chairman of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			7.Termination of
			 the CommissionThe Commission
			 shall terminate 120 days after the date on which the Commission submits the
			 final plan and recommendations under section 3(b).
		8.Closure and
			 realignment of agencies and programs
			(a)In
			 generalSubject to subsection (b), the President shall—
				(1)eliminate all
			 agencies and programs recommended for elimination by the Commission in each
			 report submitted to Congress by the President under section 3(d);
				(2)realign all
			 agencies and programs recommended for realignment by such Commission in each
			 such report;
				(3)initiate all such
			 eliminations and realignments no later than 2 years after the date on which the
			 President submits a report to Congress under section 3(d) containing the
			 recommendations for such eliminations or realignments; and
				(4)complete all such
			 eliminations and realignments no later than the end of the 6-year period
			 beginning on the date on which the President submits the report under section
			 3(d) containing the recommendations for such closures or realignments.
				(b)Congressional
			 disapproval
				(1)The President may
			 not carry out any elimination or realignment recommended in a report submitted
			 by the President pursuant to section 3(d) if a joint resolution is enacted, in
			 accordance with the provisions of section 9, disapproving such recommendations
			 before the earlier of—
					(A)the end of the
			 45-day period beginning on the date on which the President submits such report;
			 or
					(B)the adjournment of
			 Congress sine die for the session during which such report is submitted.
					(2)For purposes of
			 paragraph (1) of this subsection and subsections (a) and (c) of section 9, the
			 days on which either House of Congress is not in session because of adjournment
			 of more than 3 days to a day certain shall be excluded in the computation of a
			 period.
				9.Congressional
			 consideration of commission recommendations
			(a)Terms of the
			 resolutionFor purposes of section 8(b), the term joint
			 resolution means only a joint resolution which is introduced within the
			 10-day period beginning on the date on which the President submits the report
			 to Congress under section 3(d), and—
				(1)which does not
			 have a preamble;
				(2)the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the recommendations of the Federal Realignment and Closure Commission as
			 submitted by the President on , the blank space being filled in with
			 the appropriate date; and
				(3)the title of which
			 is as follows: Joint resolution disapproving the recommendations of the
			 Federal Realignment and Closure Commission..
				(b)ReferralA
			 resolution described in subsection (a) that is introduced in the House of
			 Representatives shall be referred to the Committee on Oversight and Government
			 Reform of the House of Representatives. A resolution described in subsection
			 (a) introduced in the Senate shall be referred to the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
			(c)DischargeIf
			 the committee to which a resolution described in subsection (a) is referred has
			 not reported such a resolution (or an identical resolution) by the end of the
			 20-day period beginning on the date on which the President submits the report
			 to Congress under section 3(d), such committee shall be, at the end of such
			 period, discharged from further consideration of such resolution, and such
			 resolution shall be placed on the appropriate calendar of the House
			 involved.
			(d)Consideration
				(1)On or after the
			 third day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under subsection (c)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member of the
			 respective House to move to proceed to the consideration of the resolution. A
			 member may make the motion only on the day after the calendar day on which the
			 Member announces to the House concerned the Member’s intention to make the
			 motion, except that, in the case of the House of Representatives, the motion
			 may be made without such prior announcement if the motion is made by direction
			 of the committee to which the resolution was referred. The motion is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to amendment, or to a motion to
			 postpone, or to a motion to proceed to the consideration of other business. A
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the
			 resolution is agreed to, the respective House shall immediately proceed to
			 consideration of the joint resolution without intervening motion, order, or
			 other business, and the resolution shall remain the unfinished business of the
			 respective House until disposed of.
				(2)Debate on the
			 resolution, and on all debatable motions and appeals in connection therewith,
			 shall be limited to not more than 2 hours, which shall be divided equally
			 between those favoring and those opposing the resolution. An amendment to the
			 resolution is not in order. A motion further to limit debate is in order and
			 not debatable. A motion to postpone, or a motion to proceed to the
			 consideration of other business, or a motion to recommit the resolution is not
			 in order. A motion to reconsider the vote by which the resolution is agreed to
			 or disagreed to is not in order.
				(3)Immediately
			 following the conclusion of the debate on a resolution described in subsection
			 (a) and a single quorum call at the conclusion of the debate if requested in
			 accordance with the rules of the appropriate House, the vote on final passage
			 of the resolution shall occur.
				(4)Appeals from the
			 decisions of the Chair relating to the application of the rules of the Senate
			 or the House of Representatives, as the case may be, to the procedure relating
			 to a resolution described in subsection (a) shall be decided without
			 debate.
				(e)Consideration by
			 other House
				(1)If, before the
			 passage by one House of a resolution of that House described in subsection (a),
			 that House receives from the other House a resolution described in subsection
			 (a), then the following procedures shall apply—
					(A)the resolution of
			 the other House shall not be referred to a committee and may not be considered
			 in the House receiving it except in the case of final passage as provided in
			 subparagraph (B)(ii); and
					(B)with respect to a
			 resolution described in subsection (a) of the House receiving the resolution
			 (i) the procedure in that House shall be the same as if no resolution had been
			 received from the other House; but (ii) the vote on final passage shall be on
			 the resolution of the other House.
					(2)Upon disposition
			 of the resolution received from the other House, it shall no longer be in order
			 to consider the resolution that originated in the receiving House.
				(f)Rules of the
			 Senate and HouseThis section is enacted by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (a), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2012 through 2015 for carrying out this Act.
		
